DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear whether the language “one or more” is qualifying each of the recited diamine, diester and catalyst components. 
In claim 1, lines 3-4, it is unclear what is meant by the confusing language “a diester comprising an ester derivative of 2,5-furandicarboxylic acid with a C2 to C12 aliphatic diol or a polyol”.  That is, it is unclear whether the diester is obtained i) by reacting “an ester derivative” of 2,5-furandicarboxylic acid (i.e., already contains ester groups) with the diol or polyol or ii) by reacting 2,5-furandicarboxylic acid with the diol or polyol.
In claim 1, it is unclear whether the reaction mixture is formed by mixing i) a diamine, ii) a diester of 2,5-furandicarboxylic acid, iii) a C2 to C12 aliphatic diol or a polyol and iv) a catalyst.
In claim 1, the broad limitation “polyol” together with the narrow limitation “C2 to C12 aliphatic diol” that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In claim 1, inasmuch as the reaction mixture includes the ester-containing “diester”, it is unclear whether a polyamide comprising ester units is obtained.
In claim 1, it is unclear whether the “C2 to C12 aliphatic” language is also qualifying the “polyol”.
In claim 1, line 10, there is no express antecedent basis for the “alkyl alcohol” that is to be removed.  Moreover, inasmuch as alkyl alcohols are known solvents, the presence of the alkyl alcohol conflicts with the antecedently-recited “in the absence of a solvent” requirement.
In claim 14, inasmuch as the depicted repeat unit does not contain a “diester” group, it is unclear how the repeat unit represents the product per claim 1.
    Prior Art of Record
The prior art of record is cited as illustrative of the closest prior art found. US 2016/0237211 (US ‘211) discloses a process for preparing a furan-based polyamide comprising (1) preparing a furan-based oligomer by reacting a 2,5-furanedicarboxylic diester (e.g., dimethyl ester of 2,5- furandicarboxylic acid (DM-FDCA)) with excess diamine at a temperature of at most 100˚C in an inert atmosphere, (2) contacting the furan-based oligomer with a bifunctional linker inclusive of a diol at a temperature of up to 60 ˚C and (3) isolating the resulting furan-based polyamide (e.g., abstract, [0017-0018], [0021-0022], [0037-0038], [0044-0050], [0079]). US ‘211 further discloses [0098] preparing the furan-based oligomer by melt polycondensing the reaction mixture in the absence of a solvent at temperatures of 90˚C to 160˚C.  US ‘211, however, does not disclose or render obvious to one having ordinary skill in the art the use of 2,5-furanedicarboxylic diesters derived from an aliphatic diol or polyol or the use of a catalyst.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765